Citation Nr: 0116089	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  96-12 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a lumbar spine 
disorder.

3.  Entitlement to an evaluation in excess of 30 percent for 
an ear disorder (variously diagnosed as Meniere's disease and 
a vestibular dysfunction).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to March 
1974 and from February 1975 to September 1994.

This appeal arose from an April 1995 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for cervical and lumbar spine disorders and which 
granted service connection for Meniere's disease, which was 
assigned a 30 percent disability evaluation, effective 
October 1, 1994.  In April 1998, the veteran testified at a 
personal hearing at the RO; in May 1998, the hearing officer 
issued a decision which confirmed and continued the denials 
of the benefits sought.  A rating action issued in September 
2000, changed the diagnosis of Meniere's disease to one of a 
bilateral loss of vestibular function, leaving the evaluation 
assigned at 30 percent, effective October 1, 1994.  

The veteran's representative, in the April 2001 Informal 
Hearing Presentation, raised claims of clear and unmistakable 
error in the April 1995 rating action which denied service 
connection for a mental disability and which assigned 0 
percent disability evaluations for the service-connected 
irritable bowel syndrome and gastrointestinal reflux disease 
(GERD).  These issues are not inextricably intertwined with 
the issues on appeal and have not been properly prepared for 
appellate review at this time; therefore, they are hereby 
referred to the RO for appropriate action.  The 
representative in the April 2001 Informal Hearing 
Presentation also appeared to be attempting to submit notices 
of disagreement with the denial of service connection for a 
mental disorder and with the evaluations assigned to the 
service-connected irritable bowel syndrome and GERD.  
However, these statements cannot be accepted as valid notices 
of disagreement, since a notice of disagreement must be filed 
with the RO from which the claimant received notice of the 
determination being appealed, not with the Board.  See 
38 C.F.R. § 20.300 (2000).


FINDINGS OF FACT

The veteran's service-connected ear disorder, diagnosed as 
Meniere's disease and bilateral loss of vestibular function, 
is manifested by episodes of dizziness which last for seconds 
or minutes, with no associated nausea or vomiting.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
the service-connected ear disorder have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 3.321(b)(1), Part 
4, including §§ 4.1, 4.2, 4.7, Codes 6204, 6205 (1998 & 
2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  The record includes two 
VA examination reports, all of which the Board finds to be 
adequate for rating purposes, as well as various private 
treatment records and examinations.  No additional pertinent 
evidence has been identified by the veteran, and the Board 
therefore finds that the record as it stands is complete and 
adequate for appellate review.  Further, the veteran and his 
representative have been adequately notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to an evaluation in excess of 30 percent for 
the service-connected ear disorder.  The Board concludes that 
the discussions in the rating decision, statement of the 
case, supplemental statements of the case and letters have 
informed the veteran and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefit sought, and there has therefore been compliance 
with VA's notification requirement.  The Board therefore 
finds that the record as it stands is adequate to allow for 
equitable review of the veteran's claim and that no further 
action is necessary to meet the requirements of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Under the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of he result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit to flowing to the veteran are to be avoided).  
Moreover, given the completeness of the present record which 
shows substantial compliance with the notice/assistance 
provisions of the new legislation, the Board finds no 
prejudice to the veteran by proceeding with appellate review 
despite the fact that implementing regulations have not yet 
been implemented.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial rating following the initial award 
of service connection, the Board is required to evaluate all 
the evidence of record reflecting the period of time between 
the effective date of the initial grant of service connection 
until the present.  This could result in "staged ratings" 
based upon the facts found during the period in question.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

It is further noted that the rating criteria pertaining to 
diseases of the ear were amended effective June 10, 1999.  
According to VOPGCPREC 3-2000 (APRIL 10, 2000), the Board is 
to apply the criteria in effect prior to the amendment for 
any period prior to the effective date of the regulatory 
change.  For the period after the effective date of the 
regulatory change, the Board is to apply whichever criteria 
is found to be more favorable to the appellant.  Therefore, 
in this case, the old criteria will be used to evaluate the 
veteran's service-connected ear disorder prior to June 10, 
1999 and both criteria will be relied on for the period after 
June 10, 1999, as neither is more favorable to the appellant.

According to the criteria in effect prior to June 10, 1999, a 
30 percent disability evaluation was warranted for mild 
Meniere's disease, with aural vertigo and deafness.  A 60 
percent evaluation required moderate Meniere's with less 
frequent attacks, including cerebellar gait; a 100 percent 
evaluation required severe disease with frequent and typical 
attacks, vertigo, deafness and cerebellar gait.  38 C.F.R. 
Part 4, Code 6205 (1998).  Under 38 C.F.R. Part 4, Code 6204 
(1998), a 10 percent evaluation was warranted for moderate 
chronic labyrinthitis manifested by tinnitus and occasional 
dizziness.  A 30 percent evaluation required severe chronic 
labyrinthitis manifested by tinnitus, dizziness and 
occasional staggering.  

According to the criteria in effect after June 10, 1999, a 30 
percent evaluation for Meniere's disease requires hearing 
impairment with vertigo less than once a month, with or 
without tinnitus.  A 60 percent evaluation requires hearing 
impairment with attacks of vertigo and cerebellar gait 
occurring from one to four times a month, with or without 
tinnitus; a 100 percent evaluation requires hearing 
impairment with attacks of vertigo and cerebellar gait 
occurring more than once weekly, with or without tinnitus.  
38 C.F.R. Part 4, Code 6205 (2000).  Under 38 C.F.R. Part 4, 
Code 6204 (2000), a 10 percent evaluation for peripheral 
vestibular disorders manifested by occasional dizziness; a 30 
percent evaluation requires dizziness and occasional 
staggering.

The record indicates that the veteran was granted service 
connection for Meniere's disease by a rating action issued in 
April 1995.  This disorder was assigned a 30 percent 
disability evaluation under 38 C.F.R. Part 4, Code 6205, 
effective October 1, 1994.  In a September 2000 rating 
action, the diagnosis was changed to bilateral loss of 
vestibular function; the evaluation was left at 30 percent 
under 38 C.F.R. Part 4, Code 6204.  

The veteran was seen by a private physician in August 1994.  
He complained of spatial visual/vestibular disorientation.  
He noted that he was unable to focus on his visual field 
while ambulating or on movement of the head.  He had 
particular problems maintaining postural stability in the 
darkness.  The otologic examination was within normal limits.  
With his eyes closed, the Romberg test disclosed significant 
postural instability.  On August 23, it was noted that he had 
undergone a platform posturography.  This revealed a 
vestibular deficit pattern with complete loss of the ability 
to maintain postural stability with vestibular and 
vestibular/visual misinformation.  Between August and 
November 1994, he underwent vestibular rehabilitation; 
however, the goals were not met because the treatment was 
discontinued at the veteran's request.

A VA examination was conducted between November and December 
1994.  The veteran indicated that his main complaint was not 
about a hearing loss.  His chief complaint concerned 
dizziness, which he described as a spinning sensation.  He 
stated that tests in service had revealed vestibular 
disorientation.  This examination revealed nothing 
significant.  There was no active ear disease.  He complained 
of vertigo, balance problems, nausea and constant right-sided 
tinnitus.  The diagnosis was Meniere's disease.  A private 
examination performed in November 1994 diagnosed vestibular 
dysfunction of unknown etiology.

Between January and March 1995, the veteran sought treatment 
at a private facility.  On January 30, he stated that he was 
now experiencing constant disequilibrium and that he could 
not track words on pages.  The physician commented that his 
symptoms were most suggestive of abnormalities with the eye 
movement control system.  On February 27, an ENG showed 
abnormalities consistent with diffuse central nervous system 
abnormality including brainstem or cerebellar abnormality.

The veteran testified at a personal hearing at the RO in 
April 1998.  He commented that he had vestibular dysfunction, 
with such symptoms as persistent spinning sensation, 
imbalance, and increased symptoms at night or when in a 
darkened environment.  He denied experiencing accompanying 
nausea or vomiting.  He stated that he was not under any 
current treatment and that he was not taking any medications.

The veteran was afforded a VA examination in June 2000.  The 
audiological evaluation noted his primary complaint of 
dizziness, which would occur any time he closed his eyes or 
was in darkness.  He indicated that he could not walk into a 
dark room, that he avoided movie theaters and no longer drove 
at night.  He said that some very severe episodes had caused 
him to fall; he said that everything would spin around him 
from the upper left to the lower right.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
0
35
40
LEFT
0
5
5
10
20

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 100 in the left ear.  The 
examiner commented that his audiogram pattern was typical of 
noise trauma to the right ear; this also accounted for his 
complaints of tinnitus in this ear.  

An ear diseases examination was also performed.  The veteran 
complained of episodes of vertigo not related to any motion.  
These would last for seconds or minutes.  He reported being 
unable to walk at night without staggering or falling.  The 
examiner commented that the veteran did not have Meniere's 
syndrome for the following reasons:  (1) the episodes of 
vertigo lasted only seconds or minutes, not hours or days; 
(2) his hearing was normal except for noise trauma to the 
right ear (Meniere's disease can be diagnosed only with a 
flat-type of hearing loss [involving all frequencies] and 
which is progressive); and (3) Meniere's disease is usually 
accompanied by nausea, vomiting and nystagmus, as one inner 
ear is stimulated more than the other with motion (none of 
which the veteran suffers from).  The diagnosis was 
vestibular dysfunction of unknown etiology.

After a careful of the evidence of record, it is found that 
the veteran was not entitled to an evaluation in excess of 30 
percent for his service-connected ear disease.  Prior to June 
10, 1999, 38 C.F.R. Part 4, Code 6204 had indicated that a 10 
percent evaluation was warranted for moderate chronic 
labyrinthitis with tinnitus and occasional dizziness; a 30 
percent evaluation required severe disease, with tinnitus, 
dizziness and occasional staggering.  It is noted that during 
this time period, the veteran had already been afforded the 
maximum amount of compensation, 30 percent, allowable under 
this diagnostic code.  According to 38 C.F.R. Part 4, Code 
6205 (1998), there must be evidence of moderate Meniere's 
disease with less frequent attacks, including cerebellar gait 
to justify a 60 percent disability evaluation and severe 
disease with frequent and typical attacks, vertigo, deafness 
and cerebellar gait to warrant a 100 percent evaluation.  
However, the evidence of record prior to June 10, 1999 did 
not show the presence of a cerebellar gait.  Rather, the 
evidence indicated no more than a mild disorder, manifested 
by his complaints of dizziness.  Therefore, it is found that 
the evidence of record prior to June 10, 1999 did not support 
the assignment of an evaluation in excess of 30 percent under 
38 C.F.R. Part 4, Code 6205 (1998).  

Nor is the veteran entitled to greater than the 30 percent 
disability evaluation under either the old or new regulations 
after June 10, 1999.  It is noted that the veteran is still 
receiving the maximum amount of compensation allowable under 
38 C.F.R. Part 4, Code 6204 (1998) (severe chronic 
labyrinthitis with tinnitus, dizziness and occasional 
staggering) and under 38 C.F.R. Part 4, Code 6204 (2000) 
(peripheral vestibular disorders with dizziness and 
occasional staggering).  Moreover, there is no indication 
that he would be entitled to an evaluation in excess of 30 
percent pursuant to 38 C.F.R. Part 4, Code 6205 under either 
the old or the new regulations.  There is no evidence that 
the veteran suffers from a cerebellar gait, see 38 C.F.R. 
Part 4, Code 6205 (1998), or that he experiences a hearing 
impairment with attacks of vertigo and cerebellar gait 
occurring from one to four times per month (or more than once 
weekly), with or without tinnitus, see 38 C.F.R. Part 4, Code 
6205 (2000).  In fact, while the VA examination performed in 
June 2000 noted a right-sided hearing loss and tinnitus, 
these conditions were attributed to noise trauma and not to 
the service-connected disease of the ear.  Therefore, there 
is no evidence to support a finding of entitlement to an 
evaluation in excess of 30 percent.

It is therefore concluded that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 30 percent for the service-connected ear disease.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2000).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

The schedular evaluation assigned in this case for the 
appellant's service-connected ear disease is not inadequate.  
As the schedular criteria provide a basis to award increased 
compensation for the service-connected ear disease, which 
have been considered, as discussed above, it does not appear 
that there are any "exceptional or unusual" circumstances 
indicating that the rating schedule is inadequate to 
compensate the appellant for this disability.  VAOPGCPREC 6-
96, 61 Fed. Reg. 66749 (1996).  Specifically, it is found 
that there is no evidence of an exceptional disability 
picture.  It is not shown by the evidence of record that the 
veteran has required frequent hospitalization in the remote 
or recent past for his service-connected ear disorder.  In 
addition, there is no indication that the appellant has 
experienced "marked interference" in employment as a result 
of this disability beyond that contemplated by the regular 
schedular standards.  Thus, in the absence of any evidence 
which reflects that this disability is exceptional or unusual 
such that the regular schedular criteria are inadequate to 
rate it, the RO's failure to consider or to document its 
consideration of this section was not prejudicial to the 
appellant. Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

An evaluation in excess of 30 percent for the veteran's 
service-connected ear disease is denied.



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The veteran has claimed that 
service connection should be awarded for cervical and lumbar 
spine disabilities.  He asserted that he had these disorders 
as a direct result of the cumulative effects of G-forces 
while flying on his neck and back.  While a VA examination 
was afforded the veteran in November and December 1994, there 
was no opinion offered as to any etiological relationship 
between any currently diagnosed neck and back disorders and 
his period of service.  Such an opinion is needed before a 
final determination can be made.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should afford the veteran 
complete VA orthopedic and neurologic 
evaluations of his neck and low back.  The 
examiners must provide definitive 
diagnoses of any neck and low back 
disorders.  After reviewing the complete 
claims folder, to include the service 
medical records, the examiners must render 
joint opinions as to whether it is at 
least as likely as not that any currently 
diagnosed neck and back disabilities are 
etiologically related to the veteran's 
period of service (that is, to the 
symptoms noted in service).  All indicated 
special studies deemed necessary must be 
accomplished.  The claims folder must be 
made available to the examiners to review 
in conjunction with the examinations, and 
the examiners are asked to indicate in the 
examination reports that the claims file 
has been reviewed.

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 



